FILED
Sep 16, 2022
09:22 AM(ET)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT KNOXVILLE
ROBERTO ARTURO DIAZ ) Docket No. 2021-03-1249
PADILLA, )
Employee, ) State File No. 13120-2016
V. )
JOSE MEJIA, ) Judge Lisa A. Lowe
Employer. )

 

EXPEDITED HEARING ORDER GRANTING BENEFITS
(Decision on the Record)

 

Roberto Arturo Diaz Padilla filed a Request for Expedited Hearing, seeking a
decision on the record. Jose Mejia did not object or request an in-person evidentiary
hearing. The Court issued a Docketing Notice listing the documents to be considered, and
gave the parties until September 15, 2022, to file position statements. Mr. Padilla filed
one; Mr. Mejia did not.

The issue is whether Mr. Padilla is likely to prevail at a hearing on the merits on the
payment of past and ongoing medical benefits.! For the reasons below, the Court holds
Mr. Padilla presented sufficient evidence to show a likelihood of prevailing at a hearing on
the merits. Thus, he is entitled to payment of both his past and future reasonable and
necessary medical expenses related to his November 12, 2021 work injury.

History of Claim?
A review of the evidence in the record revealed the following facts.

Mr. Padilla worked full-time as an employee of Jose Mejia’s construction company,
and Mr. Mejia paid him $200.00 per day. On November 12, 2021, Mr. Padilla was

 

' Although temporary disability benefits was marked as a disputed issue on the Dispute Certification Notice,
Mr. Padilla did not introduce evidence related to a claim for temporary benefits.

*Mr. Mejia did not participate in the Bureau’s or the Court’s proceedings. Mr. Padilla served Mr. Mejia
with requests for admissions. Since Mr. Mejia did not respond, the Court deemed the responses admitted.

l
operating a grinder. Due to an incorrectly installed blade, the grinder jerked and cut Mr.
Padilla’s hand. An ambulance transported Mr. Padilla to the hospital for emergent care.
Ultimately, Mr. Padilla sought treatment with orthopedist Dr. Daniel Branham, who
performed surgery.

Mr. Mejia did not: have workers’ compensation insurance; complete a first report
of work injury; provide a panel of physicians; or provide medical benefits. As a result, Mr.
Padilla incurred the following medical expenses:

1) AMR (Ambulance): $781.44 (Account # 002338181-0000)

2) Tennessee Orthopedic Clinic: $3,405.00 (Account # 211213)

3) Methodist Medical Center: $19,230.00 (Account # B2133700705)
4) Methodist Medical Center: $1,479.00 (Account # B213 1602820).

Findings of Fact and Conclusions of Law

At this stage, Mr. Padilla must present sufficient evidence from which this Court
can determine that he is likely to prevail at a hearing on the merits that he is entitled to past
and future reasonable and necessary medical benefits. See McCord v. Advantage Human
Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *9 (Mar. 27, 2015).

Mr. Padilla established through requests for admissions that he was an employee of
Mr. Mejia and sustained a work-related injury on November 12, 2021. Additionally, he
proved that he incurred a total of $24,896.27 for medical treatment of his work injury. The
Court holds that Mr. Mejia must provide Mr. Padilla with medical benefits.

However, since Mr. Mejia did not have workers’ compensation insurance at the time
of the injury, the Uninsured Employers Fund has discretion to pay limited temporary
disability and medical benefits if certain criteria are met. (See attached Benefits Request
Form). Mr. Padilla must establish that he: (1) worked for an uninsured employer; (2)
suffered an injury primarily in the course and scope of employment on or after July 1, 2015;
(3) was a Tennessee resident on the date of injury; (4) provided notice to the Bureau of the
injury and of Mr. Mejia’s lack of coverage within 180 days of the injury; and (5) secured
a judgment for workers’ compensation benefits against Mr. Mejia. Tenn. Code Ann. § 50-
6-801(d)(1)-(5) (2021).

The Court finds, as evidenced in the Expedited Request for Investigation Report,
that Mr. Mejia did not have workers’ compensation coverage at the time of Mr. Padilla’s
injury. The Court further finds Mr. Padilla is likely to prevail at a hearing on the merits
that he suffered an injury arising primarily out of and in the course and scope of
employment on November 12, 2021; was a Tennessee resident on that date; and notified
the Bureau within 180 days of the injury. This order serves as a judgment for benefits.
The Court holds that Mr. Padilla satisfied the requirements of section 50-6-801(d).
He may complete the enclosed form for consideration of a discretionary payment through
the Uninsured Employers Fund.

IT IS, THEREFORE, ORDERED as follows:

1. Jose Mejia shall provide medical care for Roberto Arturo Diaz Padilla’s injuries as
required by Tennessee Code Annotated section 50-6-204, including payment to the
following providers: Methodist Medical Center, Tennessee Orthopedic Clinic, and
AMR. Dr. Daniel Branham is the authorized treating physician for any ongoing
reasonable, necessary, and related treatment.

2. The Court sets a Scheduling Hearing on January 24, 2023, at 9:30 a.m. Eastern
Time. The parties must call 865-594-0109 or 855-383-0003 toll-free to participate.

3. Unless interlocutory appeal of this Expedited Hearing Order is filed, compliance
with this Order must occur by seven business days of entry of this Order as required
by Tennessee Code Annotated section 50-6-239(d)(3). The Insurer or Self-Insured
Employer must submit confirmation of compliance by email to
WCCompliance.Program(@tn.gov by the compliance deadline. Failure to do so may
result in a penalty assessment for non-compliance.

 

4. For compliance questions, please contact the Workers’ Compensation Compliance
Unit by email at WCCompliance.Program@)in. gov.

 

ENTERED on September 16, 2022.

JUDGE LISA A. LOWE
Court of Workers’ Compensation Claims
APPENDIX

The Court reviewed the entire case file in reaching its decision. Specifically, the

Court reviewed the following documents, marked as exhibits for ease of reference:

Exhibits:

1.
. Request for Investigation

ONIAARWN

9.

Petition for Benefit Determination

Expedited Request for Investigation Report
Addendum to Dispute Certification Notice
Dispute Certification Notice

Show Cause Order

Notice of Show Cause Order

Hearing Request, filed June 6, 2022

Notice of Scheduling Hearing, issued June 7, 2022

10. Notice of Scheduling Hearing, issued June 21, 2022
11. Order

12. Hearing Request, filed August 1, 2022

13. Affidavit of Roberto Arturo Diaz Padilla,

14. Motion to Deem Request for Admissions as Admitted
15. Order Granting Motion to Deem Admitted

16. Plaintiff's Position Statement

17. Docketing Notice Decision on the Record
 

CERTIFICATE OF SERVICE

I certify that a copy of the Order was sent as indicated on September 16, 2022.

 

 

 

 

 

Name Certified | Email | Service sent to:
Mail

Chris W. Beavers, x Chrisbeavers@banksandjones.com
Employee’s attorney
Jose Mejia, XxX 4055 Martel Road
Employer Lenoir City, TN 37772
Claudia Byers, x Claudia.Byers@tn.gov
UEF
LaShawn Pender, x Lashawn.pender@tn.gov
UEF

 

 

 

 

 

 

te. ol _b Peereouen

PENNY S AR UM, Court Clerk !
wc. ee gov
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within fen
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wc.courtclerk@tn.gov | 1-800-332-2667

Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

XO Expedited Hearing Order filed on O Motion Order filed on

LF Compensation Order filed on 1 Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): CT Employer|_| Employee
Address: Phone:

Email:

Attorney’s Name: BPR#:

 

 

Attorney’s Email: Phone:

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

 

Appellee(s) (Opposing Party): Employer |__ Employee
Appellee’s Address: Phone: _
Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a

 

true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082